DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed 06/30/2022. Claims 15-18 are amended. Claims 1-18 are currently pending, with claims 3-7 and 10-18 withdrawn from consideration.
Election/Restrictions
Applicant’s election of Group I and Species A in the reply filed on 06/30/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MEPP 818.03(a)).
Claims 3-7 and 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/30/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, line 4, the claim recites “the main shaft”. There is insufficient antecedent basis for this limitation in the claim, since a main shaft has not specifically been introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the main lumen previously introduced.
	Regarding claim 8, line 4, the claim recites “the main shaft”. There is insufficient antecedent basis for this limitation in the claim, since a main shaft has not specifically been introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the main lumen previously introduced.
	Claims 2 and 9 are indefinite due to their dependencies on indefinite base claims 1 and 8.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (US 5256143).
	Regarding claim 1, Miller discloses (abstract; col. 2 line 22-col. 3 line 41 and col. 5 lines 1-13; figs. 1-2 and 5) a balloon guide catheter comprising: 
	a catheter shaft (11 includes 12 and 16, col. 2 lines 35-64) having an outer surface, a proximal end, and an opposite distal end (col. 2 line 65-col. 3 line 10; fig. 1); the catheter shaft having a main lumen (includes 13, 16 is bonded to 12, col. 2 lines 43-64; fig. 2) defined therein extending axially therethrough from the proximal end to the distal end (col. 2 lines 35-64); the main shaft being configured to receive a guidewire therein (23, col. 2 line 65-col. 3 line 10; fig. 1); the catheter shaft having an inflation lumen (includes 17 arranged side-by-side with 13, col. 5 line 50-col. 6 line 2) defined axially therein arranged semi-encircling the main lumen (fig. 2); the inflation lumen having an inlet port (24, adapted to receive inflation medium, col. 2 line 65-col. 3 line 10; fig. 1) defined radially outward from the catheter shaft (fig. 1) and at least one exhaust vent (42, col. 5 lines 1-13; fig. 5) disposed proximate the distal end of the catheter shaft (fig. 5); the at least one exhaust vent being disposed radially inward in fluid communication with the main lumen (extends radially inward of 12 to establish communication between 13 and 17, col. 5 lines 1-13; fig. 5); 
	a porous membrane (layer 43 including porous material, col. 5 lines 1-13) disposed at the at least one exhaust vent (fig. 5); the porous membrane having a plurality of holes defined therein sized to permit only gas to pass therethrough (col. 4 line 56-col. 5 line 27; fig. 5); and 
	an expandable balloon (18) secured about the outer surface of the catheter shaft (balloon may be separate and attached to distal extremity of tubular member, col. 5 line 50-col. 6 line 2; figs. 1-2 and 5) proximate the distal end of the catheter shaft (figs. 1 and 5) and coinciding with the inlet port (receives inflation medium from 24).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Guyon (US 2017/0348514 A1).
	Regarding claim 2, Miller discloses the device of claim 1. 
	Miller further discloses wherein the catheter shaft comprises a formed tubular main liner (tubular member 12 formed of heat-shrinkable tubing, therefore functioning as a liner and consistent with para. [0050] of the instant spec., col. 2 lines 35-43, see also col. 6 lines 30-42 of US 4323071 to Simpson incorporated by reference) through which the main lumen extends longitudinally (fig. 2); the catheter shaft further comprising a formed tubular inflation liner through which the inflation lumen extends longitudinally (tubular member 16 formed of heat-shrinkable tubing, therefore functioning as a liner and consistent with para. [0050] of the instant spec., col. 2 lines 43-64, see also col. 5 lines 15-65 of Simpson; fig. 2 of Miller); and wherein the at least one exhaust vent is disposed radially inward in fluid communication with the main lumen (extends radially inward of 12 to establish communication between 13 and 17, col. 5 lines 1-13; fig. 5).
	However, Miller fails to disclose the balloon guide catheter further comprises a reinforcing member; wherein the reinforcing member is a braid or coil; and wherein the reinforcing member is disposed about: (i) only the formed tubular main liner; (ii) only the assembly of the formed tubular main liner with the porous member; or (iii) the assembly of the formed tubular main liner, the porous member and the formed tubular inflation liner.
	Guyon teaches (paras. [0053]-[0059]; figs. 1-2), in the same field of endeavor, a balloon catheter including a reinforcing member (outer assembly 14 includes middle layer 42 formed of wire wound in coil-like form, para. [0054]), wherein the reinforcing member is a coil (para. [0054]), wherein the reinforcing member is disposed about (iii) the assembly of a formed tubular main liner (surrounds inner assembly 16 including layers formed of PTFE tube, para. [0060]), a porous member (94 formed outward of 16, figs. 3 and 7) and a formed tubular inflation liner (surrounds inner layer 40 formed of PTFE tube forming inflation lumen 20, paras. [0053] and [0076]), for the purpose of providing a multilayer tubular element with radial reinforcement, such that it may be operable with larger gauge guidewires, resist ovalizing and kinking of inflation and guidewire lumens, and deploy with improved pushability and trackability over balloon catheters (para. [0051]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Miller’s device to include a reinforcing member in multilayer tubular elements arranged as claimed, as taught by Guyon, in order to provide a multilayer tubular element with radial reinforcement, such that it may be operable with larger gauge guidewires, resist ovalizing and kinking of inflation and guidewire lumens, and deploy with improved pushability and trackability over balloon catheters.
	Regarding claim 8, Miller discloses (abstract; col. 2 line 22-col. 3 line 41 and col. 5 lines 1-13; figs. 1-2 and 5) a method for using a balloon guide catheter; wherein the balloon guide catheter has a catheter shaft (11 includes 12 and 16, col. 2 lines 35-64) having an outer surface, a proximal end, and an opposite distal end (col. 2 line 65-col. 3 line 10; fig. 1); the catheter shaft having a main lumen (includes 13, 16 is bonded to 12, col. 2 lines 43-64; fig. 2) defined therein extending axially therethrough from the proximal end to the distal end (col. 2 lines 35-64); the main shaft being configured to receive a guidewire therein (23, col. 2 line 65-col. 3 line 10; fig. 1); the catheter shaft further having an inflation lumen (includes 17 arranged side-by-side with 13, col. 5 line 50-col. 6 line 2) defined axially therein eccentrically arranged relative to the main lumen (fig. 2); the inflation lumen having an inlet port (24, adapted to receive inflation medium, col. 2 line 65-col. 3 line 10; fig. 1) defined radially outward from the catheter shaft (fig. 1) and at least one exhaust vent (42, col. 5 lines 1-13; fig. 5) disposed proximate the distal end of the catheter shaft (fig. 5); the at least one exhaust vent being disposed radially inward in fluid communication with the main lumen (extends radially inward of 12 to establish communication between 13 and 17, col. 5 lines 1-13; fig. 5); the balloon guide catheter further including a porous membrane (layer 43 including porous material, col. 5 lines 1-13) disposed at the at least one exhaust vent (fig. 5); the porous membrane having a plurality of holes defined therein sized to permit only gas to pass therethrough (col. 4 line 56-col. 5 line 27; fig. 5); and the balloon guide catheter also including an expandable balloon (18) secured about the outer surface of the catheter shaft (balloon may be separate and attached to distal extremity of tubular member, col. 5 line 50-col. 6 line 2; figs. 1-2 and 5) proximate the distal end of the catheter shaft (figs. 1 and 5) and coinciding with the inlet port (receives inflation medium from 24); the method comprising the steps of: 
	prepping the balloon guide catheter by positively venting residual air distally from the inflation lumen and the expandable balloon via the at least one exhaust vent (col. 5 lines 1-13).
	However, Miller fails to disclose the step of prepping the balloon prior to introduction of the balloon guide catheter into a target vessel.
	Guyon teaches (paras. [0013] and [0098]; figs. 17-18), in the same field of endeavor, a balloon catheter that is prepped by positively venting residual air (para. [0098]) prior to introduction of the balloon guide catheter into a target vessel (purged before placing within patient’s body), for the purpose of allowing the balloon to resist leaking so that it can maintain its proper inflated shape once it’s inflated within the patient’s vasculature (para. [0098]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Miller’s method to include prepping the balloon prior to introduction of the catheter into a target vessel, as taught by Guyon, in order to allow the balloon to resist leaking so that it can maintain its proper inflated shape once it’s inflated within the patient’s vasculature.
	Regarding claim 9, Miller (as modified) teaches the method of claim 8.
	Miller further discloses wherein the catheter shaft comprises a formed tubular main liner (tubular member 12 formed of heat-shrinkable tubing, therefore functioning as a liner and consistent with para. [0050] of the instant spec., col. 2 lines 35-43, see also col. 6 lines 30-42 of US 4323071 to Simpson incorporated by reference) through which the main lumen extends longitudinally (fig. 2); the catheter shaft further comprising a formed tubular inflation liner through which the inflation lumen extends longitudinally (tubular member 16 formed of heat-shrinkable tubing, therefore functioning as a liner and consistent with para. [0050] of the instant spec., col. 2 lines 43-64, see also col. 5 lines 15-65 of Simpson; fig. 2 of Miller); and wherein the at least one exhaust vent is disposed radially inward in fluid communication with the main lumen (extends radially inward of 12 to establish communication between 13 and 17, col. 5 lines 1-13; fig. 5).
	However, Miller (as modified) fails to teach the balloon guide catheter further comprises a reinforcing member; wherein the reinforcing member is a braid or coil; and wherein the reinforcing member is disposed about: (i) only the formed tubular main liner; (ii) only the assembly of the formed tubular main liner with the porous member; or (iii) the assembly of the formed tubular main liner, the porous member and the formed tubular inflation liner.
	Guyon teaches (paras. [0053]-[0059]; figs. 1-2), in the same field of endeavor, a balloon catheter including a reinforcing member (outer assembly 14 includes middle layer 42 formed of wire wound in coil-like form, para. [0054]), wherein the reinforcing member is a coil (para. [0054]), wherein the reinforcing member is disposed about (iii) the assembly of a formed tubular main liner (surrounds inner assembly 16 including layers formed of PTFE tube, para. [0060]), a porous member (94 formed outward of 16, figs. 3 and 7) and a formed tubular inflation liner (surrounds inner layer 40 formed of PTFE tube forming inflation lumen 20, paras. [0053] and [0076]), for the purpose of providing a multilayer tubular element with radial reinforcement, such that it may be operable with larger gauge guidewires, resist ovalizing and kinking of inflation and guidewire lumens, and deploy with improved pushability and trackability over balloon catheters (para. [0051]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Miller’s (as modified) method to include a reinforcing member in multilayer tubular elements arranged as claimed, as taught by Guyon, in order to provide a multilayer tubular element with radial reinforcement, such that it may be operable with larger gauge guidewires, resist ovalizing and kinking of inflation and guidewire lumens, and deploy with improved pushability and trackability over balloon catheters.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5135486 to Eberle, disclosing a self-venting balloon catheter.
US 2005/0182359 A1 to Chin, disclosing a balloon catheter including a material selectively permitting air to exit the balloon.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771  

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771